Citation Nr: 0530903	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-09 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for disability manifested 
by vision loss.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to May 
1964 and from April 1965 to January 1975.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
vision loss.  

In December 2001, the veteran requested a personal hearing at 
the RO before a Veterans Law Judge; however, he failed to 
appear for the hearing scheduled in September 2003.  

In November 2003, the Board remanded the case to the RO for 
additional development.  Subsequently, the RO in a December 
2004 rating decision, granted service connection for loss of 
teeth secondary to radiation exposure, which was previously 
on appeal to the Board.  The sole remaining issue on appeal 
is that of service connection for disability manifested by 
vision loss.    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that a disability manifested 
by vision loss was first clinically manifest many years after 
the veteran's discharge from active service; vision loss is 
not shown to be due to disease or injury, including exposure 
to radiation in active service.  




CONCLUSION OF LAW

A disability manifested by vision loss was not due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in July 1999, which 
was prior to the enactment of the VCAA.  In any event, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in September 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate this claim.  


In the VCAA notice sent to the veteran in April 2003 and May 
2004, the RO advised the veteran of what was required to 
prevail on his claim of service connection, what specifically 
VA had done and would do to assist in the claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any additional information or evidence that he wanted the RO 
to try to obtain for him.  

Further, the veteran was provided with a copy of the rating 
decision dated in July 1999 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  It is noted 
that in the rating decision of July 1999, the RO determined 
that the veteran's claim was not well grounded, which is a 
concept that has since been eliminated by the enactment of 
the VCAA.  In any case, the RO considered the veteran's case 
on the merits in the statement of the case issued in November 
2001 and in the supplemental statements of the case issued in 
June 2003 and January 2005.  The supplemental statement of 
the case issued in June 2003 also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  Additionally, the statement of 
the case and supplemental statements of the case provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge in September 2003, but he failed to 
appear.  The RO has obtained the veteran's service medical 
records and VA medical treatment records, as well as any 
private treatment records identified by him.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded a VA medical examination in September 2004, 
specifically to ascertain the nature and etiology of 
disability manifested by vision loss.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9 (2005).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he has vision loss as a result of 
exposure to radiation as part of treatment for a growth on 
the lower lip during service.  He asserts that during one 
session of radiotherapy a lead shield, or blanket, between 
his lip and teeth slipped, and consequently he was radiated 
where he should not have been.  In reply to the RO's March 
1999 request for information regarding the nature of his 
radiation exposure and his subsequent diagnosis and treatment 
of vision loss, the veteran noted that he had experienced a 
substantial loss of vision and recently had his vision tested 
at the VA, where a doctor informed him that his vision loss 
was a result of radiation damage, probably from the slipped 
shield during radiotherapy in service.

A review of the record indicates that the veteran served on 
active duty from January 1955 to May 1964 and from April 1965 
to January 1975.  Service medical records do not show any 
treatment or diagnosis of an eye disease, nor do they show 
any injury to the eyes.  On the numerous physical 
examinations during service, to include a separation 
examination in January 1975, the veteran's visual acuity for 
distant vision was 20/20 in both eyes.    

Post-service medical records reflect that in January 1999 the 
veteran was seen in the ophthalmology clinic at the VA, where 
he was prescribed eyeglasses for refractive error of the 
eyes.  At that visit, the veteran had reported a history of 
oral cancer with radiation treatment.  He was to return to 
the clinic in one year.  There was no medical opinion offered 
in regard to the etiology of the refractive error of the 
eyes.  Thereafter, VA records indicate complaints of 
decreased visual acuity and the fact that the veteran wore 
corrective lenses.  For example, a May 2000 visit to the 
ophthalmology clinic indicated a diagnosis of refractive 
error.  

In September 2004, the veteran underwent a VA examination for 
the express purpose of determining the nature and etiology of 
his vision problems.  He complained of burning, 
watering/tearing, blurring, and halos around lights relative 
to his right eye and double vision in both eyes.  He wore 
glasses.  On visual acuity testing, the right and left eyes 
were 20/200 (near, uncorrected) and 20/25 (near corrected).  
Further, on distance, the right eye was 20/40 (uncorrected) 
and 20/30 (corrected), while the left eye was 20/50 
(uncorrected) and 20/30 (corrected).  There was no diplopia 
present.  The diagnosis was cataracts in both eyes.  The 
examiner remarked that the claims file was reviewed and 
opined that there was no evidence of eye problems secondary 
to radiation exposure.  There is no other medical opinion of 
record addressing the etiology of the veteran's current 
vision loss.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for disability manifested by 
vision loss.  Pertinent medical evidence shows that the 
veteran's vision loss was initially manifest many years after 
his discharge from service in January 1975, and there is no 
medical opinion of record relating his current condition to 
his period of service to include radiation therapy.  Indeed, 
the sole medical opinion addressing the etiological question 
is unfavorable to the claim.

While the veteran believes that he currently suffers a 
disability manifested by vision loss as a result of radiation 
exposure during service, as a layperson, he does not have the 
medical expertise necessary to diagnose his condition or give 
etiology thereof.  See Grottveit v. Brown, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's disability manifested by 
vision loss became manifest years after his service and has 
not been medically linked to service, including radiation 
exposure.  As the preponderance of the evidence is against 
the claim of service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for disability manifested by vision loss 
is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


